Citation Nr: 0721540	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  05-34 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been presented to 
reopen the previously denied claim for service connection for 
a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from July 1972 to July 1975 
with subsequent service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In November 2006, the veteran attended a hearing before the 
undersigned Veterans Law Judge at the Nashville, Tennessee 
RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The RO last denied entitlement to service connection for 
a cervical spine disorder by a March 2002 rating decision 

2.  Evidence added to the record since the RO's March 2002 
decision is new evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the veteran's claim 
of entitlement to service connection for a cervical spine 
disorder.

3.  The veteran's cervical spine disorder is reasonably shown 
to have had its origins during active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented since the 
March 2002 rating decision denying service connection for a 
cervical spine disorder, and the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2006); 38 C.F.R.  §§ 3.104, 3.160, 20.200, 20.302, 20.1103 
(2006).

2.  A cervical spine disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

As discussed in more detail below, sufficient evidence is of 
record to reopen the veteran's claim for service connection 
for a cervical spine disorder.  Therefore, no further 
development is needed with respect to this claim.



Analysis

The veteran's claim for service connection for a cervical 
spine disorder was last denied by a March 2002 rating 
decision.  He was advised of this rating decision in an April 
2002 letter.  He did not, however, file a notice of 
disagreement and that rating decision became final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 
20.302(a), 20.1103.

In an April 2004 written statement, the veteran indicated 
that he was again seeking service connection for a cervical 
spine disorder.  The RO has reopened the veteran's claim for 
service connection and denied it on the merits.  
Nevertheless, the Board is not bound by the RO's findings and 
must itself determine whether new and material evidence has 
been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

For claims filed after August 2001, such as this claim, "new 
and material evidence" is defined as evidence not previously 
submitted to agency decision-makers which, when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).  With these considerations, the Board must now 
review all of the evidence which has been submitted by the 
veteran or otherwise associated with the claims folder since 
the final decision in January 1974.  The credibility of new 
evidence is to be presumed. See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Evidence received since the final RO determination is 
presumed credible for the purposes of reopening the claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

The veteran's claim for service connection for a cervical 
spine disorder was last denied by the RO in March 2002 based 
on a lack of evidence that a cervical spine disability was 
incurred in or aggravated by active service.  Since the March 
2002 rating decision, the veteran presented credible 
testimony with respect to incurrence of and treatment for 
cervical spine problems during his reserve duty.  This 
evidence is clearly new in that it was not previously of 
record.  In addition, it obviously bears directly and 
substantially on the question before the Board, that is, 
whether a cervical spine disorder was incurred or aggravated 
during service.  This evidence is of such significance that 
it must be considered in order to adjudicate the claim 
fairly.  The Board finds, accordingly, that the additional 
evidence is new and material, warranting reopening of the 
claim for service connection for a cervical spine disorder.  

The Board finds that there is sufficient evidence for the 
Board to make a determination on the claim for service 
connection for a cervical spine disorder on the merits (as 
detailed below).

Claim for Service Connection for a Cervical Spine Disorder

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131. 

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  38 C.F.R. § 3.303.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned. 
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2005).  ACDUTRA is, inter alia, full-time duty in the Armed 
Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1) (2005).

It follows that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1131.  Presumptive periods, however, do not 
apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim.  If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

The veteran contends that his cervical spine disability began 
during his reserve service.  In particular, he testified at a 
November 2006 hearing that he experienced problems with his 
neck during his reserve service and that he underwent an 
operation for a herniated disc 1992.    

Medical records from the veteran's reserve service shows that 
on report of medical history in 1992, he complained of some 
numbness along the right side of his body and left hand for 
several months.  He was ultimately diagnosed as having a 
herniated cervical disk at the C4-5 level on the left side 
and underwent surgery in 1992.
In a May 1994 statement of medical examination and duty 
status, it was noted that the veteran experienced upper 
back/cervical spine pain subsequent to a physical training.

In a report of contact dated in June 2001, the RO spoke with 
the veteran's unit physician, Sung Ro, M.D., concerning a 
medical opinion.  The veteran had reported that Dr. Ro had 
provided medical care during his drill periods.  Dr. Ro 
stated that he treated the veteran on reserve duty for 
several years.  During this time, the veteran complained of 
numbness and pain in his right side, arm and neck.  Dr. Ro 
had instructed the veteran to go to the VA hospital for 
evaluation.  He described the veteran as being very active 
and being involved in many activities such as lifting and 
operating a tow truck.  He stated that the veteran lived with 
chronic pain and that the neck problem developed over a long 
period of time.  He explained that this type of condition 
does not happen overnight.  He concluded that at a minimum, 
the veteran's military service most likely aggravated his 
spinal condition.

VA treatment records dated from 1996 to 2000 show that the 
veteran has received ongoing treatment for his cervical spine 
disorder.  

The preponderance of the evidence supports the veteran's 
claim for service connection for a cervical spine disorder.  
The evidence clearly shows that the veteran has a cervical 
spine disorder.  The veteran served in the Army Reserves for 
many years and had reported the onset of neck pain and 
numbness associated with his cervical spine during his time.  
Moreover, the veteran's reserve duty unit physician clearly 
states that that the veteran's neck problem developed over a 
long period of time and that at a minimum, his military 
service (periods of ACDUTRA and INACDUTRA) most likely 
aggravated his spinal condition.  There are no differing 
medical opinions of record.

The factual circumstances in this case present a situation in 
which the evidence is at least in equipoise as to whether a 
cervical spine disorder had its origins during service.  
After resolving all reasonable doubt in favor of the veteran, 
and for the foregoing reasons, the Board finds that service 
connection for a cervical spine disorder is warranted.  See 
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a cervical spine 
disorder is reopened.

Service connection for a cervical spine disorder is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


